Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 1 of 28 Page ID #:8



 1 Konrad L. Trope (California SBN: 133214)
   TROPE LAW GROUP, P.C.
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, California 90210
 3 Phone: (888) 942-9997
   Fax: (888) 942-9997
 4 Email: ktrope@tropelawgroup.com
 5 Joseph W. Mott (Arizona SBN: 004592)
 6 [Applying for Pro Hac Vice Admission]
   Hartman Titus PLC
 7 3507 N. Central Ave, Suite 101
   Phoenix, Arizona 85012
 8 Phone: (602) 235-0500
   Fax: (888) 506-6572
 9 Email: jmott@hartmantitus.com
10 Attorneys for Plaintiffs, Gerald Marvin, Kingston Trio Artists, LLC, Timothy
   Gorelangton, Barbara L. Childress, Robert C. Shane, and Kingston Trio, LLC.
11
12                      UNITED STATES DISTRICT COURT
13                    CENTRAL DISTRICT OF CALIFORNIA
14
15 GERALD MARVIN, an individual;              Case No.:   2:19-cv-5536
   KINGSTON TRIO ARTISTS, LLC, a
16 Nevada Limited Liability Company;          COMPLAINT FOR:
17 TIMOTHY GORELANGTON, an                    1. Infringement of Registered
   individual; BARBARA L.                        Trademark: Lanham Act, 15
18 CHILDRESS, an individual; ROBERT              U.S.C. § 1117;
   C. SHANE, an individual; and               2. False Designation of Origin, 15
19 KINGSTON TRIO, LLC, an Arizona                U.S.C. § 1125(a);
   Limited Liability Company,                 3. Violation of Electronic
20                                               Communications Privacy Act, 18
                               Plaintiffs,       U.S.C. §§ 2701 et seq.;
21       vs.                                  4. Violation of Computer Fraud and
                                                 Abuse Act, 18 U.S.C. §§ 1030 et
22 JOSHUA S. REYNOLDS, an                        seq.;
                                              5. Infringement of Unregistered
23 individual; SUSAN REYNOLDS, an
   individual; TRIDENT ARTISTS; and
                                                 Servicemarks: Lanham Act, 15
                                                 U.S.C. § 1125;
24 DOES 1 through 10, inclusive,              6. Violation of Anti-Cybersquatting
                                                 Consumer Protection Act, 15
25                              Defendants.      U.S.C. § 1125(d);
                                              7. Breach of Contract;
26                                            8. Accounting; and
                                              9. Breach of Fiduciary Duty.
27
                                                          JURY DEMAND
28
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 2 of 28 Page ID #:9



 1         COMES NOW, Plaintiffs GERALD MARVIN, an individual; KINGSTON
 2 TRIO ARTISTS, LLC, a Nevada Limited Liability Company; TIMOTHY
 3 GORELANGTON, an individual; BARBARA L. CHILDRESS, an individual;
 4 ROBERT C. SHANE, an individual; and KINGSTON TRIO, LLC, an Arizona
 5 Limited Liability Company, presenting their complaint herein against Defendant
 6 JOSHUA S. REYNOLDS, an individual; and SUSAN REYNOLDS, an individual,
 7 and allege as follows:
 8                                     THE PARTIES
 9         1.    Plaintiff GERALD MARVIN (“Marvin”), at all times relevant hereto,
10   was a resident of the State of California.
11         2.    Plaintiff KINGSTON TRIO ARTISTS, LLC (“KTA-LLC”), at all
12   times relevant hereto was a Nevada Limited Liability Company.
13         3.    Plaintiff TIMOTHY GORELANGTON (“Gorelangton”), at all times
14   relevant hereto was a resident of the State of Nevada.
15         4.    Plaintiff BARBARA L. CHILDRESS (“Childress”), at all times
16   relevant hereto was a resident of the State of Arizona.
17         5.    Plaintiff ROBERT C. SHANE (“Shane”), at all times relevant hereto
18   was a resident of the State of Arizona.
19         6.    Plaintiff KINGSTON TRIO, LLC (“KT-LLC”), at all times relevant
20   hereto was an Arizona Limited Liability Company.
21         7.    Defendant JOSHUA S. REYNOLDS (“Josh Reynolds”), at all times
22   relevant hereto was is a resident of the State of Oregon.
23         8.    Defendant SUSAN REYNOLDS (“Susan Reynolds”), at all times
24   relevant hereto was resident of the State of Oregon and spouse of Defendant
25   Joshua S. Reynolds.
26   ///
27   ///
28   ///

                                                  2                      COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 3 of 28 Page ID #:10



  1         9.     Plaintiffs are informed, believe and thereon allege that Defendant
  2   Susan Reynolds was aware, authorized, approved and conspired with her spouse,
  3   Defendant JOSHUA S. REYNOLDS in the illegal conduct of Defendant JOSHUA
  4   S. REYNOLDS alleged herein.
  5         10.    Defendant TRIDENT ARTISTS (“Trident”), at all times relevant
  6   hereto was a business entity, form unknown.
  7         11.    The true names and capacities of the Defendants sued in this
  8   Complaint as DOES 1 through 10, inclusive, whether individual, corporate,
  9   associate, or otherwise, are presently unknown to Plaintiffs who therefore sue these
 10   Defendants by such fictitious names. Plaintiffs will amend this Complaint to set
 11   forth the true names and capacities of DOES 1 through 10, inclusive, when they
 12   have been ascertained or at the time of trial herein. Plaintiffs are informed, believe
 13   and thereon allege that each of these such fictitiously named Defendants
 14   participated in some manner in the events and occurrences referred to hereinafter
 15   and/or proximately caused the damages complained of herein.
 16        12.     Plaintiffs are informed, believe and thereon allege that, at all times
 17   herein mentioned, each of the Defendants (including inter alia, the fictitiously
 18   named Defendants) was the agent, servant, employee or co-conspirator of each of
 19   the other Defendants, and doing the things herein alleged, was acting in the scope
 20   of his, her, or its actual, apparent or special authority as such agent, servant,
 21   employee or co-conspirator, and with the permission or consent of each such co-
 22   Defendant.
 23                             JURISDICTION AND VENUE
 24         13.    Plaintiffs KTA-LLC, Gerald Marvin, Timothy Gorelangton, Barbara
 25   L. Childress, Robert C. Shane and KT-LLC (collectively “Plaintiffs”), bring this
 26   civil action pursuant to the Anti-Cybersquatting Consumer Protection Act, 15
 27   U.S.C. §§ 1125, et seq.; the Lanham Act, as codified at 15 U.S.C. §§ 1125, 1051;
 28   the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq., and the Electronic

                                                 3                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 4 of 28 Page ID #:11



  1   Communications Privacy Act, 180 U.S.C. § 2701 et seq.
  2             14.    This court has jurisdiction over the subject matter of this action
  3       pursuant to 28 U.S.C. § 1131 and 28 U.S.C. § 1338(a). This court also has
  4       supplemental jurisdiction over all other claims that do not arise under a federal
  5       statute in that these supplemental claims are so related to the claims in the action
  6       within such original jurisdiction of this court that they form part of the same case
  7       or controversy under Article III of the United States Constitution pursuant to 28
  8       U.S.C. § 1367.
  9             15.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 inasmuch
 10       as a substantial part of the events or omissions giving rise to claims for relief
 11       occurred in this judicial district.
 12                                   FACTUAL ALLEGATIONS 1
 13                                 [Common to All Causes of Action]
 14             16.    Plaintiffs Shane, Childress, and KT-LLC control the intellectual
 15       property connected with The Kingston Trio (the “Trio”) which trio has been a folk
 16       music group performing all over the world since the late 1950's. See print out from
 17       United Stated Patent and Trademark Office website attached hereto and
 18       incorporated herein as Exhibit “1.”
 19             17.    Plaintiff KT-LLC is the owner of the Federally registered trademark,
 20       The Kingston Trio. Furthermore, Plaintiffs KT-LLC, Shane, Childress, and/or
 21       some combination thereof, are the sole owners of any common law trademark
 22       rights concerning, referring to, and/or relating to the Trio.
 23             18.    Pursuant to a License Agreement dated August 4, 2016, Plaintiffs
 24       Shane and Childress licensed, to Plaintiff Marvin and Defendant Josh Reynolds,
 25       the rights to commercially exploit the intellectual property related to or concerning
 26       the Trio, including the trademark “The Kingston Trio.” A true and correct copy of
 27
 28   1
       Plaintiffs Shane, Childress and KT-LLC make the allegations of Paragraph 19-21,
      33-38 and 42 on information and belief.
                                                    4                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 5 of 28 Page ID #:12



  1   the License Agreement is attached hereto and incorporated herein as Exhibit “2.”
  2         19.   On or about December 21, 2016, Plaintiff Marvin and Defendant Josh
  3   Reynolds, along with Gorelangton caused to be organized the limited liability
  4   company known as Kingston Trio Artists, LLC, a Limited Liability Company,
  5   registered in the State of Nevada. A true and correct copy of the Articles of
  6   Organization of KTA-LLC is attached hereto and incorporated herein as Exhibit
  7   “3.” Exhibit “3" shows that Plaintiff Marvin, Gorelangton as well as Defendant
  8   Josh Reynolds are managing members of the LLC. In addition, Exhibit “3" also
  9   shows that Plaintiff Marvin, Defendant Josh Reynolds and Plaintiff Gorelangton
 10   are also organizers of KTA-LLC.
 11         20.   On or about June 2, 2018, Plaintiff Marvin, Defendant Josh Reynolds
 12   and Plaintiff Gorelangton executed the Operating Agreement for KTA-LLC. A
 13   true and correct copy of the Operating Agreement of KTA-LLC is attached hereto
 14   and incorporated herein as Exhibit “4.”
 15         21.   KTA-LLC was organized by Plaintiff Marvin, Defendant Josh
 16   Reynolds and Plaintiff Gorelangton because Plaintiff Marvin and Defendant Josh
 17   Reynolds had sublicensed the rights to the intellectual property of the Trio to
 18   KTA-LLC. This sublicense agreement was undertaken to facilitate the commercial
 19   exploitation of the intellectual property of the Trio.
 20         22.   Plaintiffs Shane, Childress and KT-LLC have authorized the
 21   sublicensing of the Trio’s intellectual property to KTA-LLC.
 22         23.   Accordingly, all members of KTA-LLC, namely Plaintiff Marvin,
 23   Defendant Josh Reynolds and Plaintiff Gorelangton, have a fiduciary duty to be
 24   fair and honest in carrying out their duties as members of KTA-LLC.
 25         24.   Indeed, the members of KTA-LLC each had an obligation of good
 26   faith and fair dealing in carrying out the commercial exploitation of the intellectual
 27   property that was sublicensed to KTA-LLC.
 28   ///

                                                5                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 6 of 28 Page ID #:13



  1        25.    Furthermore, Plaintiff Marvin as well as Defendant Josh Reynolds also
  2   had an obligation of good faith and fair dealing in carrying out their duties of
  3   commercially exploiting the intellectual property that was licensed to them by
  4   Plaintiffs Shane and Childress.
  5        26.    Part of the intellectual property associated with or connected to the
  6   trademark “The Kingston Trio” (the “Trademark”) is also within the website
  7   www.kingstontrio.com. The Trademark has been used continuously to identify
  8   musical recordings and concerts by the Trio for the past 60 years. The Trademark
  9   has been used continuously and openly with variations, and those variations are
 10   protected as more fully described herein. Plaintiffs’ registered trademark “The
 11   Kingston Trio” and any other unregistered trademarks related thereto are
 12   collectively herein referred to as “the Trademarks.”
 13        27.    In addition, the website www.kingstontrio.com (the “Website”)
 14   contains the Trademark of the Trio, and thus, is a website designed to promote the
 15   commercial exploitation of the intellectual property of the Trio, as originally set
 16   forth in the License Agreement previously identified herein as Exhibit “2.”
 17         28. The fame of the Trio is almost legendary. From the late 1950’s until
 18   the arrival of the Beatles in 1964, the Trio ruled the pop charts. The Trio’s first 19
 19   albums reached Billboard’s Top 100, with 14 entering the top 10, and they were
 20   arguably the most popular vocal group in the world. The Trio was nominated 8
 21   times for a Grammy, and won 3 times. Grammy’s are awarded by the Recording
 22   Industry Association of America. They also had 4 Platinum Albums, meaning
 23   sales exceeded one million units. Various changes in performers over the years up
 24   to the present have carried forward the quality and spirit of the original group,
 25   connecting audiences to the heyday of folk music.
 26         29. Plaintiffs Shane and Childress executed a First Amendment to the
 27   License Agreement with Plaintiff Marvin and Defendant Josh Reynolds in which
 28   Plaintiff Marvin and Defendant Josh Reynolds agreed to use reasonable efforts to

                                                6                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 7 of 28 Page ID #:14



  1   ensure their use of the Trademark met or exceeded licensors’ (Plaintiffs Shane and
  2   Childress) existing minimum standard of quality for similar uses of the Trademark.
  3   This First Amendment to the License Agreement is attached hereto and
  4   incorporated herein as Exhibit “5.”
  5           30.   After the First Amendment to the License Agreement was executed in
  6   June of 2018, the Trio (comprised of Plaintiff Marvin, Tim Gorelangton and
  7   Defendant Josh Reynolds) commenced arranging a continuation of their tour of the
  8   country at various venues. The Trio retained the services of Producers, Inc., a
  9   booking agency out of Florida as their exclusive agent.
 10           31.   On or about September 14, 2018, Defendant Josh Reynolds demanded
 11   reimbursement for certain expenses notwithstanding the fact that he refused to
 12   provide documentation as to the nature of those expenses. Furthermore, Defendant
 13   Josh Reynolds demanded that the reimbursement be paid to him immediately,
 14   otherwise he would not be touring with the Trio and said that he should be
 15   replaced. Defendant Josh Reynolds repeated this demand several times, both
 16   orally and in writing, to Plaintiffs Marvin and Gorelangton.
 17           32.   Defendant Josh Reynolds’ demand was highly disruptive as Mr.
 18   Reynolds knew that the Trio was about to start a national tour the next day. By
 19   threatening to withdraw from the Trio, Defendant Josh Reynolds was clearly
 20   breaching his fiduciary obligations as a member of KTA-LLC, and also breaching
 21   the obligation of good faith and fair dealing in performing his duties under the
 22   License Agreement as well as the First Amendment to the License Agreement.
 23           33.   Nevertheless, Plaintiff Marvin took Reynolds at his word, and
 24   immediately found a replacement for Reynolds. Thus, the Trio was newly
 25   comprised of Robert Haworth and Plaintiffs Gorelangton and Marvin. The Trio
 26   flew to Kennedy International Airport in New York as the first leg of their national
 27   tour.
 28   ///

                                                7                            COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 8 of 28 Page ID #:15



  1         34.   On or about September 15, 2018 while Marvin was waiting to board a
  2   plane in Kennedy International Airport for the next leg of the Trio’s tour,
  3   Defendant Josh Reynolds came up from behind and assaulted Plaintiff Marvin, by
  4   slugging Marvin in the back of the head knocking Marvin to the ground.
  5         35.   Plaintiff Marvin called the police. A report was taken. Ever since
  6   then, Marvin has intermittently suffered various medical maladies related to the
  7   concussion he suffered as a result of Defendant Josh Reynolds slugging him in the
  8   back of the head. Defendant Josh Reynolds later stated that he was only joking.
  9   However, Plaintiff Marvin ultimately filed an application for a Civil Harassment
 10   Restraining Order (“CVRO”). The CVRO was issued by the Superior Court for
 11   the State of California on or about November 14, 2018. A true and correct copy of
 12   the CVRO is attached hereto and incorporated herein as Exhibit “6.”
 13         36.   Over the next several months the Trio performed over 30 concerts
 14   around the country. However, Defendant Josh Reynolds has gone on a calculated
 15   campaign of disrupting the Trio’s efforts of commercially exploiting the
 16   Trademark. Thus, Defendant Josh Reynolds is breaching his fiduciary obligations
 17   to Plaintiff KTA-LLC, breaching his obligations under the License Agreement and
 18   the First Amendment to the License Agreement, as well as the same acts also
 19   constituting trademark infringement under the Lanham Act as well as violation of
 20   the Computer Fraud and Abuse Act, and violations of the Electronic
 21   Communications Privacy Act.
 22         37.   Since mid-September 2018, Defendant Josh Reynolds has hijacked and
 23   taken over the Website that belongs to KTA-LLC. The Website was the principal
 24   way by which fans could obtain information about tour dates, ticket prices and
 25   concert schedules. Instead, Defendant Josh Reynolds has purposely and repeatedly
 26   been redirecting the Website traffic to other websites causing confusion among
 27   fans and performance venues.
 28   ///

                                               8                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 9 of 28 Page ID #:16



  1        38.    Defendant Josh Reynolds has engaged in acts of hijacking the Website
  2   and having it redirect to other websites including, but not limited to, an outdated
  3   page on the website of David Belenzon Management, Inc. (“DBM”), showing
  4   Defendant Reynolds performing with the Trio. In addition, Defendant Josh
  5   Reynolds has also had the Website redirect Internet users to a website known as
  6   www.tridentartists.com (“Trident”). The Trident website purports to offer
  7   bookings and post a tour schedule for the The Kingston Trio, an entity not licensed
  8   by Plaintiffs Shane, Childress and KT-LLC. Moreover, Defendant Josh Reynolds
  9   has been disparaging the current makeup of the Trio and has been falsely
 10   promoting that he is still a member of the Trio.
 11        39.    Defendant Josh Reynolds’ activity of infringing the Trademark and
 12   infringing the other intellectual property of the Trio has caused severe and actual
 13   damages. The number of bookings for the Trio has dramatically dropped as
 14   venues have called the Trio’s agency, Producers, Inc., and have complained that
 15   they are confused as to who is the true the Trio. Thus, there has been a dramatic
 16   drop in the income of the Trio.
 17        40.    Plaintiff Childress, on behalf of all Plaintiffs demanded within the past
 18   sixty (60) days that Defendant Josh Reynolds return control of the Website to
 19   Plaintiff KTA-LLC and that he stop his activities of infringing the Trademarks.
 20   Defendant Josh Reynolds has refused to comply. Defendant Josh Reynolds’
 21   actions are so egregious that there is the distinct possibility of destroying the value
 22   of the mark and wiping out Plaintiffs’ efforts to commercially exploit the mark.
 23                             FIRST CLAIM FOR RELIEF
 24                        [Infringement of a Registered Trademark,
 25                              Lanham Act, 15 U.S.C. § 1117
 26                                  Against All Defendants]
 27        41.    Plaintiffs reallege, adopt and incorporate by reference, each and every
 28   allegation contained in Paragraphs 1 through 40, inclusive, of this Complaint as

                                                9                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 10 of 28 Page ID #:17



  1    though fully set forth herein.
  2             42.   As alleged, Plaintiffs are either the registrants of or the exclusive
  3    licensees of “The Kingston Trio” trademark as of August 1, 2017, and thus, are
  4    also the owners or the authorized managers of the Website.
  5             43.   Through their above-described actions, Defendants have used and
  6    continue to use the Trademark in commerce in an effort to divert consumers away
  7    from and redirect them to different websites with the intent of causing consumers
  8    to believe that their other websites are authorized by the Trio or KTA-LLC.
  9    Defendants, each of them and collectively, have caused confusion in the
 10    marketplace regarding who is the true Trio and therefore, consumers and
 11    performance venues are extremely confused as to who or what is the source of
 12    goods and services based on over 60 years of using the Trademark.
 13             44.   This use of the Trademarks by Defendants is not only likely to cause
 14    consumer confusion but actually has caused consumer confusion, consumer
 15    mistakes and has caused the general public to be deceived as to who is the true the
 16    Trio as identified by the Trademarks.
 17             45.   The aforesaid conduct of Defendants is without the consent or
 18    permission of any and all of the Plaintiffs.
 19             46.   As a result of Defendants’ infringement, Plaintiffs have suffered and
 20    continue to suffer monetary damages, and Defendants have unlawfully profited, in
 21    an amount which cannot be accurately computed at this time but will be proven at
 22    trial.
 23             47.   Plaintiffs are therefore, entitled to disgorgement of Defendants’ profits
 24    under 15 U.S.C. § 1117(a).
 25             48.   Plaintiffs are further entitled to recover treble damages pursuant to 15
 26    U.S.C. § 1117(a).
 27             49.   Plaintiffs are further entitled to injunctive relief because the conduct of
 28    Defendants has caused and will continue to cause Plaintiffs irreparable harm for

                                                   10                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 11 of 28 Page ID #:18



  1    which there is no adequate remedy at law.
  2          50.    This case qualifies as “an exceptional case” within the meaning of 15
  3    U.S.C. § 1117(a) in that Defendants’ actions have been malicious, fraudulent,
  4    deliberate, willful and taken in bad faith with full knowledge and in conscious
  5    disregard of Plaintiffs’ rights. As such, Plaintiffs are entitled to recover their
  6    attorneys’ pursuant to 15 U.S.C. § 1117(a).
  7                               SECOND CLAIM FOR RELIEF
  8                        [False Designation of Origin, 15 U.S.C. § 1125(a)
  9                                    Against All Defendants]
 10          51.    Plaintiffs Shane, Childress, KT-LLC, Marvin, Gorelangton and KTA-
 11    LLC reallege, adopt and incorporate by reference, each and every allegation
 12    contained in Paragraphs 1 through 50, inclusive, of this Complaint as though fully
 13    set forth herein.
 14          52.    The Trademark has tremendous goodwill, is distinctive and has been
 15    used throughout the United States and worldwide and is well known to the music
 16    industry and members of the purchasing public. Accordingly, the public will
 17    associate and identify the licensed Trademark with Plaintiffs and, indeed, have
 18    associated the Trademarks with Plaintiffs based on the large number of shows that
 19    the KTA-LLC’s performers, Plaintiff Marvin, Plaintiff Tim Gorelangton and Don
 20    Marovich undertook between September of 2018 and March of 2019. However,
 21    the infringing and fraudulent acts of the Defendants are now taking a steep
 22    financial toll.
 23          53.    Indeed, without Plaintiffs’ authorization or consent, Defendants have
 24    used the Trademark to advertise and book, without limitation, various
 25    performances of a group claiming to be the Trio in which Defendant Josh
 26    Reynolds is one of the leaders of the group.
 27          54.    Defendants’ advertisements, whereby Defendant Josh Reynolds is
 28    identified as a member of the performing Trio constitutes false designation of

                                                  11                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 12 of 28 Page ID #:19



  1    origin of goods and services. Defendant Josh Reynolds falsely represents that his
  2    performances originate from Plaintiffs or has been sponsored, approved, or
  3    licensed by Plaintiffs or is in some way affiliated or connected with Plaintiffs.
  4          55.     Such conduct of Defendants is likely to confuse, has actually confused,
  5    and has misled and is likely to mislead and deceive Plaintiffs’ customers,
  6    purchasers and members of the public as to the origin of the performances as to the
  7    Trio or cause said persons to believe that the performances of Defendants are the
  8    true the Trio or have been sponsored, approved, authorized or licensed by
  9    Plaintiffs or in some way are affiliated or connected with Plaintiffs, all in violation
 10    of 15 U.S.C. § 1125(a).
 11          56.     Defendants’ actions were done willfully and with full knowledge of
 12    the falsity of such designations of origin and false descriptions or representations,
 13    and with the express intent to cause confusion, and to mislead and deceive the
 14    purchasing public.
 15          57.     This case qualifies as “an exceptional case” within the meaning of 15
 16    U.S.C. § 1117(a) in that Defendants’ actions have been malicious, fraudulent,
 17    deliberate, willful and taken in bad faith with full knowledge and in conscious
 18    disregard of Plaintiffs’ rights. As such, Plaintiffs are entitled to recover their
 19    attorneys’ pursuant to 15 U.S.C. § 1117(a).
 20          58.     Plaintiffs are therefore, entitled to disgorgement of Defendants’ profits
 21    under 15 U.S.C. § 1117(a).
 22          59.     Plaintiffs are further entitled to recover treble damages pursuant to 15
 23    U.S.C. § 1117(a).
 24          60.     Plaintiffs have no adequate remedy at law. Plaintiffs are entitled to
 25    injunctive relief because the conduct of Defendants described herein above has
 26    caused, and if not enjoined, will continue to cause irreparable damage to the rights
 27    of Plaintiffs and the Trademarks and to the business, reputation and goodwill of
 28    Plaintiffs.

                                                 12                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 13 of 28 Page ID #:20



  1         61.    Plaintiffs have been damaged by, and Defendants have profited from,
  2    Defendants’ wrongful conduct in an amount to be proven at trial.
  3                             THIRD CLAIM FOR RELIEF
  4                         [Violation of Electronic Communications
  5                          Privacy Act, 18 U.S.C. §§ 2701 et seq.
  6                                  Against All Defendants]
  7         62.    Plaintiffs Marvin and KTA-LLC reallege, adopt and incorporate by
  8    reference, each and every allegation contained in Paragraphs 1 through 61,
  9    inclusive, of this Complaint as though fully set forth herein.
 10         63.    Plaintiff KTA-LLC owned and exclusively controlled the Website
 11    which functions under an internet protocol (“IP”) address (www.kingstontrio.com)
 12    that is remotely accessible using standard, commercially available software.
 13         64.    Commencing upon a date that presently is unknown to Plaintiffs, but is
 14    anticipated to be in or near September 2018, which is prior to the expiration of any
 15    application statute of limitations, continuing to the present, Defendants, and each
 16    of them, conspired together to cause the consuming public to be redirected to
 17    websites away from the Website.
 18         65.    Defendants, and each of them, used the Internet to gain access to the
 19    Website, using IP addresses traceable to Defendants.
 20         66.    Upon gaining access to the Website, Defendants, and each of them,
 21    exceeded their authority and then manipulated the various elements comprising the
 22    Website, including, but not limited to, the HTML and PHP source code (“the
 23    Source Code”). The data elements comprising the Website were illegally and
 24    without authorization accessed by Defendants, and each of them, are proprietary,
 25    confidential and consist of highly sensitive information belonging to the Plaintiffs.
 26         67.    While Defendant Josh Reynolds was authorized to access the Website
 27    Source Codes his access was to be premised on such access serving the benefit of
 28    the Trio and the Plaintiffs. Defendants, and each of them, were not authorized to

                                                13                            COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 14 of 28 Page ID #:21



  1    access any of the information for the purpose of diverting Internet traffic away
  2    from the Website.
  3          68.   Plaintiffs are informed, believe and thereon allege and Defendants, and
  4    each of them, intentionally accessed, and exceeded their authorization through
  5    which an electronic communication service is provided and thereby obtained,
  6    altered or prevented authorized access to an electronic communication while it was
  7    in electronic storage in such system, in violation of 18 U.S.C. § 2701(a).
  8          69.   Plaintiffs are informed, believe and thereon on allege that the
  9    information Defendant, and each of them, took from Plaintiffs, are being used by
 10    them to compete illegally and unfairly with Plaintiffs in violation of the License
 11    Agreement, the First Amendment to the License Agreement, as well as the
 12    Operating Agreement of KTA-LLC. Defendant Josh Reynolds is a party to each
 13    of those agreement and his conduct described herein is in direct violation of those
 14    agreement as well as in violation of the federal statute described herein.
 15          70.   Plaintiffs are informed, believe and thereon allege that the conduct
 16    constituting the violations alleged herein were committed for purposes of
 17    commercial advantage, malicious destruction or damage, or private commercial
 18    gain, in violation of 18 U.S.C. § 2701(b).
 19          71.   Plaintiffs are further informed, believe and thereon allege that the
 20    conduct constituting the violations alleged herein were engaged in by Defendants,
 21    and each of them, with a knowing or intentional state of mind, and that it was
 22    willful or intentional.
 23          72.   Defendants, and each of them, in performing the conduct complained
 24    of herein, acted willfully and with the intent to cause injury to Plaintiffs.
 25    Defendants, and each of them, are guilty of malice and oppression in conscious
 26    disregard of Plaintiffs’ rights, thereby warranting an assessment of punitive
 27    damages or exemplary damages or enhanced damages to the extent allowed by law
 28    in an appropriate amount to punish Defendants and to deter others from engaging

                                                 14                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 15 of 28 Page ID #:22



  1    in similar misconduct.
  2         73.    Defendants have engaged in, continue to engage in, and unless
  3    restrained, will continue to engage in the wrongful and illegal acts described
  4    herein. As a result, Plaintiffs will suffer great and irreparable injury, for which
  5    damages would not afford adequate relief, and that said damages would not
  6    adequately compensate for the injury to Plaintiffs’ business operations, reputation,
  7    goodwill and customer base. Consequently, Defendants’ conduct, if allowed to
  8    continue, would inevitably result in the destruction of the brand and goodwill
  9    associated with the Trademarks of the Trio. Accordingly, Plaintiffs are entitled to
 10    preliminary and permanent injunctive relief against all defendants for their
 11    misconduct.
 12                             FOURTH CLAIM FOR RELIEF
 13                               [Violation of Computer Fraud
 14                         and Abuse Act, 18 U.S.C. §§ 1030 et seq.
 15                                  Against All Defendants]
 16         73.    Plaintiffs Marvin and KTA-LLC reallege, adopt and incorporate by
 17    reference, each and every allegation contained in Paragraphs 1 through 72,
 18    inclusive, of this Complaint as though fully set forth herein.
 19         74.    Plaintiffs used their computers in interstate commerce or
 20    communications. Such computers therefore are “protected computers” within the
 21    meaning of 18 U.S.C. § 1030(a)(2)(B).
 22         75.    Defendant Josh Reynolds, as a managing member of KTA-LLC had
 23    access to the Website and access to the Facebook account for the Trio. Defendant
 24    Josh Reynolds and those Defendants acting in concert with him intentionally
 25    accessed Plaintiffs’ computers and exceeded his authorization and thereby
 26    obtained information from a protected computer involved in an interstate
 27    communication, in violation of 18 U.S.C. § 1030(a)(2). Defendants, and each of
 28    them, knowingly caused the transmission of a program, information, code or

                                                 15                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 16 of 28 Page ID #:23



  1    command, and as a result of such conduct, intentionally caused “damage” (as that
  2    term is used at 18 U.S.C. § 1030(e)(8)(A) without authorization, to a protected
  3    computer, in violation of 18 U.S.C. § 1030(a)(5)(A).
  4         76.    Defendants, and each of them, further intentionally accessed a
  5    protected computer and exceeded their authorization, by redirecting Internet traffic
  6    away from the Website and, as a result of such conduct, recklessly caused damage
  7    to Plaintiffs in violation of 18 U.S.C. § 1030(a)(5)(B).
  8         77.    Defendants, and each of them, further intentionally accessed a
  9    protected without authorization, and as a result of such conduct, caused damage to
 10    Plaintiffs in violation of 18 U.S.C. § 1030(a)(5)(C).
 11         78.    Defendants, and each of them, further knowingly trafficked in
 12    passwords or similar information through which a computer may be accessed,
 13    whereby they exceeded their authorization, and such trafficking affected interstate
 14    commerce, in violation of 18 U.S.C. § 1030(a)(6)(A).
 15         79.    Defendants, and each of them, further attempted to commit all the
 16    offenses alleged herein above, in violation of 18 U.S.C. § 1030(b). Defendants,
 17    and each of them, in performing the conduct complained of herein acted willfully
 18    and with the intent to cause injury to Plaintiffs, and each of them, to Plaintiffs.
 19    Defendants, and each of them, are guilty of malice and oppression in conscious
 20    disregard of Plaintiffs’ rights, thereby warranting an assessment of punitive
 21    damages or exemplary damages or enhanced damages to the extent allowed by law
 22    in an appropriate amount to punish Defendants and to deter others from engaging
 23    in similar misconduct.
 24         80.    Defendants have engaged in, continue to engage in, and unless
 25    restrained, will continue to engage in the wrongful and illegal acts described
 26    herein. As a result, Plaintiffs will suffer great and irreparable injury, for which
 27    damages would not afford adequate relief, and that said damages would not
 28    adequately compensate for the injury to Plaintiffs’ business operations, reputation,

                                                 16                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 17 of 28 Page ID #:24



  1    goodwill and customer base. Consequently, Defendants’ conduct, if allowed to
  2    continue, would inevitably result in the destruction of the brand and goodwill
  3    associated with the Trademarks of the Trio. Accordingly, Plaintiffs are entitled to
  4    preliminary and permanent injunctive relief against all Defendants for their
  5    misconduct.
  6                              FIFTH CLAIM FOR RELIEF
  7                       [Infringement of Unregistered Servicemarks,
  8                    Section 43(a) of the Lanham Act, 15 U.S.C. § 1125
  9                                  Against All Defendants]
 10         81.    Plaintiffs Marvin and KTA-LLC reallege, adopt and incorporate by
 11    reference, each and every allegation contained in Paragraphs 1 through 80,
 12    inclusive, of this Complaint as though fully set forth herein.
 13         82.    Plaintiff KTA-LLC has operated the Website located at
 14    www.kingstontrio.com since the domain name was turned over to them by
 15    Plaintiffs Shane, Childress and KT-LLC in2017. During the interval of time
 16    between then and the present, Plaintiffs’ Website has been viewed by millions of
 17    persons, and is regarded as the singular source on the World-Wide Web for
 18    obtaining information about music, history and concert tours of the Trio.
 19    Plaintiffs’ unregistered servicemarks such as www.kingstontrio.com, together with
 20    the trade dress design and features of the Website, are inherently distinctive,
 21    because their intrinsic nature serves to identify the Trio music as coming from a
 22    particular source, that is, Plaintiff KTA-LLC. Indeed, Plaintiffs’ Website has
 23    become synonymous with the Trio in the mind of the public, because the public
 24    identifies the source of music albums, records, souvenirs and concerts as coming
 25    from KTA-LLC.
 26         83.    Defendants, and each of them, without authorization, are using the
 27    various unregistered servicemarks such as www.kingstontrio.com and various
 28    cognates, in interstate commerce, without Plaintiffs’ consent, in connection with

                                                17                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 18 of 28 Page ID #:25



  1    the sale, offering for sale, distribution or advertising of goods and services and
  2    websites to which consumers are redirected after they attempt to obtain access to
  3    www.kingstontrio.com, in a way that is clearly likely to mislead or cause
  4    confusion among ordinary, prudent purchasers. Such conduct by Defendants, and
  5    each of them, of redirecting consumers who are seeking information through the
  6    Website www.kingstontrio.com and various cognates, is both the false or
  7    misleading designation of origin, and a false and misleading description or
  8    representation of fact.
  9          84.   Among other factors, consumers were misled (confused) into thinking
 10    that Plaintiffs were the originator or proprietor of various websites to which
 11    consumers were directed by Defendants when said consumers sought to access
 12    www.kingstontrio.com, and each of them, and the goods and services sold at such
 13    site; that Plaintiffs were somehow affiliated, connected or associated with
 14    Defendants, or any of them; and that Plaintiffs somehow have endorsed or
 15    approved the websites to which consumers are redirected by Defendants, and each
 16    of them, and the goods or services sold at such sites.
 17          85.   The classes of goods and services offered by Defendants, and each of
 18    them, are virtually identical with the goods and services offered by Plaintiffs. In
 19    fact (by way of example), but not by way of limitation, Plaintiffs have received
 20    numerous complaints from consumers as well as through its booking agency from
 21    consumers who thought they had received goods from or were obtaining
 22    information and services offered by Plaintiffs, when in fact they had been
 23    redirected without authorization to misleadingly-similar services by Defendants, or
 24    received goods and services from Defendants.
 25          86.   The imitation, copying and unauthorized use by Defendants, and each
 26    of them, of Plaintiffs’ service marks, Trademarks and trade dress, has caused and
 27    will continue to cause irreparable injury to Plaintiffs including, but not limited to
 28    injury to Plaintiffs’ business, reputation, and dilution of distinctive qualities of

                                                 18                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 19 of 28 Page ID #:26



  1    Plaintiffs’ service marks and trade dress.
  2         87.    Defendants, and each of them, in performing the conduct complained
  3    of herein, acted willfully and with the intent to cause injury to Plaintiffs.
  4    Defendants, and each of them, are therefore guilty of malice and oppression in
  5    conscious disregard of Plaintiffs’ rights, thereby warranting an assessment of
  6    punitive damages or exemplary damages or enhanced damages to the extent
  7    allowed by law in an appropriate amount to punish Defendants and to deter others
  8    from engaging in similar misconduct.
  9         88.    Defendants have engaged in, continue to engage in, and unless
 10    restrained, will continue to engage in the wrongful and illegal acts described
 11    herein. As a result, Plaintiffs will suffer great and irreparable injury, for which
 12    damages would not afford adequate relief, and that said damages would not
 13    adequately compensate for the injury to Plaintiffs’ business operations, reputation,
 14    goodwill and customer base that supports the Trio and has supported it for the last
 15    50 years. Consequently, Defendants’ conduct, if allowed to continue, would
 16    inevitably result in the destruction of the Trio. Accordingly, Plaintiffs are entitled
 17    to preliminary and permanent injunctive relief against all Defendants for their
 18    misconduct.
 19                              SIXTH CLAIM FOR RELIEF
 20                       [Violation of Anti-Cybersquatting Consumer
 21                            Protection Act, 15 U.S.C. § 1125(d),
 22                                     Against All Defendants]
 23         89.    Plaintiffs reallege, adopt and incorporate by reference, each and every
 24    allegation contained in Paragraphs 1 through 88, inclusive, of this Complaint as
 25    though fully set forth herein.
 26         90.    Plaintiffs are the registered owners and exclusive licensees of the
 27    registered mark “The Kingston Trio”. Plaintiff Shane has been registered owner of
 28    the mark since 1982, and Plaintiffs Shane, Childress and KT-LLC have owned the

                                                  19                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 20 of 28 Page ID #:27



  1    registration since 2004; the mark has been in use in commerce since at least as
  2    early as 1957 and is famous in the music performing and recording industry.
  3    Plaintiffs Shane, Childress and KT-LLC first registered the domain name
  4    www.kingstontrio.com in 1999 used it continually in connection with a website to
  5    promote the Kingston Trio managed by them.
  6         91.    Plaintiff Marvin and, through him, Plaintiff KTA-LLC were
  7    exclusively licensed to use the mark in August 2017 and have used it continuously
  8    since then. They also received ownership of www.kingstontrio.com and promptly
  9    associated the domain name with a website promoting their group.
 10         92.    Defendants improperly seized control of the domain name
 11    www.kingstontrio.com from Plaintiffs Marvin and KTA-LLC in mid-September
 12    2018 and, with a bad faith intent to profit, began using that domain name to
 13    redirect visitors seeking information about The Kingston Trio.
 14         93.    Defendants intentionally diverted consumers from the mark owner’s
 15    online location to a site accessible under the domain name that could harm the
 16    goodwill represented by the mark, either for commercial gain or with the intent to
 17    tarnish or disparage the mark, by creating a likelihood of confusion as to the
 18    source, sponsorship, affiliation, or endorsement of Defendants’ selected site.
 19         94.    Most recently, Defendants have redirected www.kingstontrio.com to a
 20    website that purports to offer bookings for The Kingston Trio, a group that is not
 21    licensed to use the mark.
 22         95.    Defendants’ use of deceptive and confusingly similar variations and
 23    copies of Plaintiffs’ service marks, Trademarks, tradenames, trade dress and
 24    website, including but not limited to Plaintiffs’ website, www.kingstontrio.com, as
 25    described herein above are:
 26                a.   Infringing uses in interstate commerce of words and/or symbols;
 27                b.   False designations of origin and/or a false description or
 28                     representation; and

                                               20                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 21 of 28 Page ID #:28



  1          96.   Accordingly, demonstrates bad faith intentions by Defendants to profit
  2    from Plaintiffs’ service marks, Trademarks and trade dress.
  3          97.   Indeed, such conduct by Defendants is likely to cause confusion, to
  4    cause mistake, to deceive the public into affiliation of Defendants with Plaintiffs
  5    and/or the Website service marks, tradenames names and trade dress which all
  6    identify and point toward the Trio or as to the origin, sponsorship, or approval of
  7    Defendants’ websites to which consumers are redirected when they attempt to use
  8    www.kingstontrio.com. Such use has already misled and deceived and will
  9    continue to mislead and deceive, the public into believing that Defendants’
 10    counterfeit and infringing services originate with Plaintiffs, or are licensed by
 11    Plaintiffs, or in some way are sanctioned by, or otherwise affiliated with, the
 12    Plaintiffs and/or the Website or service marks or Trademarks or tradenames which
 13    are under their ownership and control. Defendants’ unauthorized association of
 14    the counterfeit and infringing activities with Plaintiffs’ intellectual property,
 15    including misleading the public regarding the website www.kingstontrio.com, as
 16    well as the trademark “The Kingston Trio,” will cause such damage that Plaintiffs
 17    will be irreparably harmed.
 18          98.   By using a domain name identical to Plaintiffs’ long-registered,
 19    distinctive and famous mark with a bad faith intent to profit, the Defendants have
 20    engaged and continue to engage in cyber-piracy, resulting in repeated violations of
 21    Section 43(d) of the Lanham Act, codified at 15 U.S.C. § 1125(d). By reason of
 22    the foregoing, Plaintiffs have been irreparably harmed and will continue to be
 23    irreparably harmed. Plaintiffs are entitled to remedies provided for in 15 U.S.C. §§
 24    1125 et seq., including but not limited to damages, treble damages, injunctive
 25    relief, and attorneys’ fees.
 26          99.   Defendants, and each of them, in performing the conduct complained
 27    of herein, acted willfully and with the intent to cause injury to Plaintiffs.
 28    Defendants, and each of them, are therefore guilty of malice and oppression in

                                                 21                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 22 of 28 Page ID #:29



  1    conscious disregard of Plaintiffs’ rights, thereby warranting an assessment of
  2    punitive damages or exemplary damages or enhanced damages to the extent
  3    allowed by law in an appropriate amount to punish Defendants and to deter others
  4    from engaging in similar misconduct.
  5         100. Defendants have engaged in, continue to engage in, and unless
  6    restrained, will continue to engage in the wrongful and illegal acts described
  7    herein. As a result, Plaintiffs will suffer great and irreparable injury, for which
  8    damages would not afford adequate relief, and that said damages would not
  9    adequately compensate for the injury to Plaintiffs’ business operations, reputation,
 10    goodwill and customer base. Consequently, Defendants’ conduct, if allowed to
 11    continue, would inevitably result in the destruction of business built up over the
 12    last 50 years by Plaintiffs. That business being known as the Trio. Accordingly,
 13    Plaintiffs are entitled to preliminary and permanent injunctive relief against all
 14    Defendants for their misconduct.
 15                            SEVENTH CLAIM FOR RELIEF
 16                                    [Breach of Contract,
 17                                  Against All Defendants]
 18         101. Plaintiffs Shane, Childress and KT-LLC reallege, adopt and
 19    incorporate by reference, each and every allegation contained in Paragraphs 1-12,
 20    16-18, 29, 36-40, and 43-46, inclusive, of this Complaint as though fully set forth
 21    herein.
 22         102. Pursuant to the License Agreement, and pursuant to the First
 23    Amendment to the License Agreement, Defendant Josh Reynolds has a duty of
 24    good faith and fair dealing in carrying out his obligations under the License
 25    Agreement and the First Amendment to the License Agreement. In particular, he
 26    is under an explicit obligation to “use reasonable efforts to ensure that [the] uses of
 27    the trademark meet or exceed Licensor’s existing minimum standard of quality for
 28    similar uses of the trademark for the duration of the License Agreement.”

                                                 22                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 23 of 28 Page ID #:30



  1         103. In short, Defendant Josh Reynolds has had an obligation of good faith
  2    and fair dealing to ensure that his uses of the Trademark were in keeping with the
  3    intention of the licensors. Thus, his hijacking of the Website
  4    www.kingstontrio.com, and causing confusion among the public and causing
  5    venues across the country to decline booking the Trio because of confusion in the
  6    marketplace, as well as his other activities defined herein above, constitute blatant
  7    breaches of the License Agreement in terms of the implied covenant of good faith
  8    and fair dealing, as well as a breach of the First Amendment to the License
  9    Agreement, whereby Defendant Josh Reynolds is violating the implied covenant of
 10    good faith and fair dealing.
 11         104. Moreover, on information and belief, the illegal conduct of Defendant
 12    Josh Reynolds is further highlighted by the fact that on the eve of a national tour in
 13    September 2018, he tried to hold the entire group hostage by demanding
 14    reimbursement for expenses for which he refused to provide any documentation.
 15    He repeatedly stated to Plaintiff Marvin that unless he was reimbursed
 16    immediately for a sum of between $800 and $2,000, he would not get on the plane
 17    that he should be replaced. Plaintiff Marvin took Defendant Josh Reynolds at his
 18    word, and replaced him with Robert Haworth in order that the various contractual
 19    commitments of the Trio to play in various venues across the country were not
 20    breached. This kind of hardball conduct is again a violation of the implied
 21    covenant of good faith and fair dealing with respect to Defendant Josh Reynolds’
 22    obligations under the License Agreement and the First Amendment to the License
 23    Agreement.
 24         105. Pursuant to the express and/or implied terms of the License Agreement
 25    and the First Amendment to the License Agreement, Defendants, and in particular,
 26    Defendant Josh Reynolds has an obligation not to do anything that would impair or
 27    destroy the value granted by the License Agreement and the First Amendment to
 28    the License Agreement.

                                                23                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 24 of 28 Page ID #:31



  1          106. Defendant Josh Reynolds and the other Defendants working in concert
  2    with him, have actually breached the material terms of the License Agreement and
  3    the First Amendment to the License Agreement as set forth herein above, which is
  4    why such conduct was reincorporated by reference herein below.
  5          107. At all material times Plaintiffs have fully performed all of the
  6    covenants, obligations and conditions required of them under the License
  7    Agreement as well as under the First Amendment to the License Agreement,
  8    except insofar as such performance has been waived, prevented or excused by the
  9    acts or omissions of Defendants.
 10          108. Plaintiffs have been damaged by Defendants’ material breaches, in
 11    particular, the material breaches of Defendant Josh Reynolds and the other
 12    Defendants acting in concert with him of the License Agreement and the First
 13    Amendment to the License Agreement in an amount to be proven at trial.
 14          109. Plaintiffs contend that, absent an injunction preventing Defendants
 15    from following through with their well-documented conduct over the past few
 16    months, has caused and will cause irreparable harm to Plaintiffs and have the
 17    effect of depriving Plaintiffs of the benefit for which they bargained for under the
 18    License Agreement and the First Amendment to the License Agreement.
 19    Accordingly, Plaintiffs seek preliminary and permanent injunctive relief, without
 20    bond, to prevent Defendants’ breaches and/or further breaches of the License
 21    Agreement and the First Amendment to the License Agreement.
 22                            EIGHTH CLAIM FOR RELIEF
 23                                        [Accounting,
 24                                  Against All Defendants]
 25          110. Plaintiffs Marvin and KTA-LLC reallege, adopt and incorporate by
 26    reference, each and every allegation contained in Paragraphs 1 through 109,
 27    inclusive, of this Complaint as though fully set forth herein.
 28    ///

                                                24                            COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 25 of 28 Page ID #:32



  1          111. Plaintiffs are informed and believe that Defendants or third parties (for
  2    the benefit of Defendants) have derived and/or are in possession of significant
  3    revenue, profits, or other benefits thereon from unauthorized and improper use of
  4    the Trademarks and other intellectual property belonging to or associated with the
  5    Trio, which trademark is owned by Plaintiffs Shane and Childress, during the term
  6    of the License Agreement. This includes, but is not limited, revenue received in
  7    connection with performances set up by Defendant Josh Reynolds implying the
  8    purchasing public would be seeing the Trio.
  9          112. By virtue of the exclusive license to use the Trademarks during the
 10    term of the License Agreement as well as the First Amendment to the License
 11    Agreement, Plaintiffs are entitled to a full and accurate accounting of all
 12    worldwide revenues generated from and expenses incurred, by or in connection
 13    with the actual and/or anticipated use of the Trademarks by Defendants thus far.
 14          113. The precise amount of money due from Defendants to Plaintiffs is
 15    unknown to Plaintiffs and cannot be reasonably ascertained without a full and
 16    complete accounting of Defendants’ relevant books and records. As a result, the
 17    full amount due and owing to Plaintiffs from Defendants is unknown. Due to
 18    Defendants’ unauthorized improper use of the Trademarks, the Website, service
 19    marks and trade dress during the term of the License Agreement, the details of
 20    which have been concealed from Plaintiffs, and the complex nature of the
 21    transactions, it is impractical to ascertained a fixed sum that is currently owed to
 22    Plaintiffs. Accordingly, the full and precise amount owed and coming due to
 23    Plaintiffs can only be determined pursuant to a full and accurate accounting of all
 24    worldwide gross proceeds generated from and expenses incurred by or in
 25    connection with the actual and/or anticipated use of the Trademarks and related
 26    intellectual property during the License Agreement.
 27    ///
 28    ///

                                                25                              COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 26 of 28 Page ID #:33



  1                               NINTH CLAIM FOR RELIEF
  2                                 [Breach of Fiduciary Duty,
  3                              Against Defendant Josh Reynolds]
  4          114. Plaintiffs Marvin and Gorelangton reallege, adopt and incorporate by
  5    reference, each and every allegation contained in Paragraphs 1 through 113,
  6    inclusive, of this Complaint as though fully set forth herein.
  7          115. Pursuant to the Operating Agreement of KTA-LLC, as well as the
  8    Articles of Organization of KTA-LLC, the members of KTA-LLC, Plaintiff
  9    Marvin, Plaintiff Gorelangton, and Defendant Josh Reynolds, each owed the others
 10    a fiduciary duty of good faith and fair dealing. Essentially, pursuant to the express
 11    and/or implied terms of the KTA-LLC Operating Agreement as well as the
 12    Articles of Organization for KTA-LLC, Defendant Josh Reynolds has an
 13    obligation not to do anything that would impair or destroy the value of the License
 14    Agreement, as well as the First Amendment to the License Agreement and those
 15    rights granted therein.
 16          116. Defendant Josh Reynolds has breached those fiduciary duties by
 17    repeatedly engaging in acts of self-dealing whereby he has put his own economic
 18    interests way ahead of those of Gorelangton and Marvin to whom he owes a
 19    fiduciary duty as a member and a managing member of KTA-LLC as set forth in
 20    KTA-LLC’s Operating Agreement as well as its organizational documents.
 21          117. At all materials times, Plaintiffs Marvin and Gorelangton fully
 22    performed all of the covenants, obligations, and conditions required of them under
 23    the KTA-LLC Operating Agreement as well as the Articles of Organization,
 24    except insofar as such performance has been waived, presented or excused by the
 25    acts of omissions of Defendant Josh Reynolds, as well as those Defendants acting
 26    in concert with Defendant Josh Reynolds.
 27    ///
 28    ///

                                                26                            COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 27 of 28 Page ID #:34



  1         118. Plaintiffs Marvin and Gorelangton have been damaged by Defendants’
  2    material breaches of the KTA-LLC Operating Agreement as well as the Articles of
  3    Organization in an amount to be proven at trial.
  4         119. Plaintiffs contend, that absent an injunction preventing Defendants
  5    from following through and continuing their above-described breaches, that
  6    Defendants are causing and will cause irreparable harm to Plaintiffs and have the
  7    effect of depriving Plaintiffs of any of the benefits for which they have directly or
  8    indirectly bargained for under the KTA-LLC Operating Agreement as well as the
  9    Articles of Organization. Accordingly, Plaintiffs seek preliminary and permanent
 10    injunctive relief, without bond, to prevent Defendants’ breaches and/or further
 11    breaches.
 12                                         PRAYER
 13         WHEREFORE, Plaintiffs pray for judgment against Defendants:
 14         1.     For compensatory damages according to proof;
 15         2.     For preliminary and permanent injunctive relief, without bond, to
 16 prevent Defendants from further breaching any agreements or diluting the value of
 17 the Trademarks;
 18         3.     For an accounting;
 19         4.     For prejudgment and post-judgment interest at the legal rate;
 20         5.     For reasonable attorneys’ fees and costs of suit;
 21         6.     For costs of suit herein and attorneys’ fees; and
 22         7.     For such other and further relief as this honorable court deems just and
 23 appropriate.
 24
 25 DATED: June 25, 2019                TROPE LAW GROUP, P.C.
 26
 27                                     _______________________________________
                                        KONRAD L. TROPE,
 28                                     ATTORNEYS FOR PLAINTIFFS

                                                27                             COMPLAINT
Case 2:19-cv-05536-CAS-JC Document 5 Filed 06/26/19 Page 28 of 28 Page ID #:35



  1                             DEMAND FOR JURY TRIAL
  2         Plaintiffs hereby demand a trial by jury on all issues triable by a jury in the
  3 above-entitled action
  4
  5 DATED: June 25, 2019               TROPE LAW GROUP, P.C.
  6
  7                                    _______________________________________
                                       KONRAD L. TROPE,
  8                                    ATTORNEYS FOR PLAINTIFFS
      .
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                28                             COMPLAINT
